Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group A, claims 1-10 in the reply filed on February 16, 2021 is acknowledged. Applicant requests rejoinder of the non-elected claims. Since the election was not between a product and a process, but rather a product and an apparatus, rejoinder is not necessarily proper, as the properties of the product do not necessarily limit the elements of the apparatus. This can be addressed if and when the case should be allowed. Claims 1-10 will be considered and any allowance of the apparatus claims will be predicated on the allowability of the product.

The examiner has not required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 3, “said products” lack antecedent basis, as the antecedent “adapted to contain products” does not positively define products per se. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niedersuess et al. (10,351,284) in view of EP 2402263. Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/102581 in view of EP 2402263. Niedersuess et al. and WO 2016/102581 each disclose a packaging (Figure 2; Figure 3; respectively) with extendable plastic film comprising the extendable plastic film (P;  MDO film, see Figure 3) wrapped around products (shown containers; shown containers) with at least one coil (wrap) to form a bundle, wherein the packaging has an upper surface. Neither Niedersuess et al. nor WO 2016/102581 disclose the upper surface with only one notch configured to create a gripping point of the packaging for a user. However, EP 2402263 disclose it is possible to modify or provide only one notch (1 of Figure 1 or 101 of Figure 2) configured to create a gripping point of the packaging for a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or modify either one of Niedersuess et al. nor WO 2016/102581 with only one notch in the manner of EP 2402263 as claimed, as such a modification would predictably still provide a gripping point by which the packaging can be carried. 
As to claims 2 and 3, WO 2016/102581 discloses its original notches produced transversely and disposed in a central area between two rows of adjacent products.

As to claim 8, WO 2016/102581 discloses stretchable film. 
As to claims 9 and 10, Niedersuess et al. and WO 2016/102581 each disclose six bottles in two adjacent rows as the products.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niedersuess et al. (10,351,284) in view of George (5,201,463). Claims 1-5 and 8-10are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/102581 in view of George (5,201,463). Niedersuess et al. and WO 2016/102581 each disclose a packaging (Figure 2); Figure 3; respectively) with extendable plastic film comprising the extendable plastic film (P;  MDO film, see Figure 3) wrapped around products (shown containers; shown containers) with at least one coil (wrap) to form a bundle, wherein the packaging has an upper surface. Neither Niedersuess et al. nor WO 2016/102581 disclose the upper surface with only one notch configured to create a gripping point of the packaging for a user. However, George discloses it is possible to modify or provide only one notch (34) configured to create a gripping point of the packaging for a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or modify either one of Niedersuess et al. nor WO 2016/102581 with only one notch in the manner of George as claimed, as such a modification would predictably still provide a gripping point by which the packaging can be torn and opened. 

As to claims 4 and 5, WO 2016/102581 discloses its original notches produced along a longitudinal direction parallel to a winding axis of the wound film and disposed in a central area between two rows of adjacent products.
As to claim 8, WO 2016/102581 discloses stretchable film. 
As to claims 9 and 10, Niedersuess et al. and WO 2016/102581 each disclose six bottles in two adjacent rows as the products.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of either one of Hartl (8,333,054) and EP 0442111. The previous art combinations by themselves do not disclose the notch produced along a transversal direction with respect to a winding axis of the film in an area between two products in a portion between two subsequent recesses. However, each of Hartl and EP 0442111 disclose wrapping the packaging from longitudinal end to the other longitudinal end (see Figures 1 and 2; see Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wrapping of the products of any one of in a different axis of wrapping of Niedersuess et al. and WO 2016/102581 in the manner of either one of Hartl and EP 0442111  as claimed, as such a modification would predictably provide a similarly grippable and uniting structure of a packaging.
 Claim 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG